The Supreme Court affirmed the judgment of the Court below on February 4, 1884, in the following opinion,
Per Curiam:
All the facts averred in the affidavit of defence are clearly insufficient to defeat a recovery of the claim. It is not alleged that the money realized from the sale of his co-obligor’s, property was applied on the debt due to the defendant in error. That fund is presumed to' have been properly and legally distributed. If it was not, the remedy was by appeal from the decree of distribution. In this action it cannot be disturbed on the vague and indefinite allegation contained in the affidavit filed.
Judgment affirmed.